PER CURIAM.
Appellee, Rivers, rented a motor vehicle from the appellant and had listed on the rental contract one Charles Roberts as an additional driver.
When the car was returned, Rivers was billed in accordance with the contract. She refused to pay. Suit was instituted on the agreement and the appellee defended upon the ground that the motor vehicle was stolen from her by the said Charles Roberts, the additional driver. Summary judgment was moved for by both parties and the trial court rendered a summary judgment for the appellee.
We reverse, with directions to enter a summary judgment for the plaintiff as the record fails to establish the theft of the motor vehicle by the additional driver. Therefore, Rivers, as lessee under the rental agreement, is liable for the rental charges.
Reversed and remanded, with directions.